
	
		II
		110th CONGRESS
		1st Session
		S. 1465
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Conrad (for himself,
			 Mr. Enzi, and Mr. Reid) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage under the Medicare program of certain medical mobility
		  devices approved as class III medical devices.
	
	
		1.Coverage of class iii medical
			 mobility devices
			(a)Covered
			 benefitSection 1861(s)(2) of the Social Security Act
			  (42 U.S.C. 1395x(s)(2)) is amended—
				(1)in subparagraph
			 (Z), by striking and at the end;
				(2)in subparagraph
			 (AA), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(BB)class III medical mobility devices
				(as defined in subsection (ccc)(1)) furnished to a class III medical
				mobility-device eligible individual (as defined in subsection
				(ccc)(2));
						.
				(b)DefinitionsSection
			 1861 of the Social Security Act (42 U.S.C. 1395x) is
			 amended by adding at the end the following new subsection:
				
					(ccc)Class III medical
		  mobility-device; Class III medical
		  mobility-device eligible individual(1)The term class III medical mobility
				device means a medical mobility device that has been approved as a class
				III medical device pursuant to a premarket approval application under the
				Federal Food, Drug, and Cosmetic Act and that—
							(A)is able, among other functions—
								(i)to ascend and descend stairs using
				a climbing and descending function;
								(ii)to traverse different terrain and
				various obstacles (including uneven terrain, curbs of 5 inches in height,
				grass, gravel and other soft surfaces) using a 4-wheel drive function;
				and
								(iii)to provide mobility in a seated
				position at an elevated height using a balance function;
								(B)has been prescribed for a class III
				medical mobility-device eligible individual (as defined in paragraph (2)) by
				the individual’s treating physician (as defined in subsection (r)(1)) for an
				approved indication of the class III medical mobility device; and
							(C)is only dispensed after an assessment
				of the class III medical mobility-device eligible individual has been completed
				by a health care professional specified in paragraph (3) who has successfully
				completed training in making such assessments under standards specified by the
				Secretary in consultation with representatives of appropriate industry and
				medical organizations.
							(2)The term class III medical
				mobility-device eligible individual means, with respect to a class III
				medical mobility device, an individual who, at the time the prescription for
				the device is written, meets each of the following requirements:
							(A)The individual has a functional
				limitation of mobility that hinders the individual’s ability to perform
				mobility-related activities of daily living.
							(B)The individual’s use of the class III
				medical mobility device is for approved intended uses of the device.
							(C)The individual demonstrates sufficient
				cognitive and physical ability for the proper and safe operation of the device
				(such as sufficient use of one upper extremity and the ability to dial a push
				button telephone or operate a hand operated joystick) under such medical
				standards as the Secretary may specify.
							(D)The individual meets drivers licensing
				criteria established in 1996 by the Epilepsy Foundation of America.
							(E)The individual is not a resident of an
				institution that meets the requirements of subsection (e)(1) or section
				1819(a)(1).
							(F)The individual has completed a
				comprehensive training program (that meets standards developed by the Secretary
				in consultation with appropriate industry representatives) on the safe
				operation of the class III medical mobility device and its functions.
							(G)The individual was initially entitled
				to benefits under this title solely by reason of section 226(b).
							(H)The residence of the
				individual—
								(i)has stairs that meet the conditions
				of use of the class III medical mobility device for a stair as indicated in the
				labeling of the device; and
								(ii)does not have a mechanical method
				to ascend or descend such a stair or stairs (such as an elevator or such other
				mechanical methods as the Secretary may specify).
								(3)A health care professional specified
				in this paragraph is any of the following:
							(A)A physician (as defined in subsection
				(r)(1)).
							(B)A physician assistant.
							(C)A nurse practitioner.
							(D)A qualified physical therapist.
							(E)A qualified occupational
				therapist.
							.
			(c)Conforming
			 amendments
				(1)Provision of
			 class iii medical mobility device only to class iii medical mobility-device
			 eligible individual; medical necessitySection 1862 of the
			 Social Security Act  (42 U.S.C. 1395y) is amended—
					(A)in subsection
			 (a)(1)—
						(i)in
			 subparagraph (M), by striking and at the end;
						(ii)in
			 subparagraph (N), by striking the semicolon at the end and inserting ,
			 and; and
						(iii)by inserting
			 after subparagraph (N) the following new subparagraph:
							
								(O)in the case of a
				class III medical mobility device (as defined in paragraph (1) of section
				1861(ccc)), which is furnished other than to a class III medical
				mobility-device eligible individual (as defined in paragraph (2) of such
				section);
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(n)Clarification
				of coverage of and payment for all functions of class
				III medical mobility devicesIn
				the case of a class III medical mobility device (as defined in section
				1861(ccc)(1)) furnished to a class III medical mobility-device eligible
				individual, each function of such device, including the functions described in
				subparagraph (A) of such section, are deemed for purposes of subsection (a)(1),
				to be reasonable and necessary for the treatment of an illness or injury or to
				improve the functioning of a malformed body
				member.
							.
					(2)Payment in
			 connection with covered items; purchase agreement option;
			 maintenanceSection 1834(a) of the Social Security
			 Act (42 U.S.C. 1395m(a)) is amended—
					(A)in paragraph
			 (1)(B)(ii), by inserting and paragraph (22), in the case of a class III
			 medical mobility device, after (7);
					(B)in paragraph
			 (13), by inserting before the period at the end the following: “, and also
			 includes a class III medical mobility device (as defined in section
			 1861(ccc)(1))”; and
					(C)by adding at the
			 end the following new paragraph:
						
							(22)Payment for
				class iii medical mobility devices
								(A)In
				generalSubject to the succeeding provisions of this paragraph,
				in the case of a class III medical mobility device (as defined in section
				1861(ccc)(1)), the provisions of paragraph (7) (including the option for a
				purchase agreement under subparagraph (A)(iii) of such paragraph) shall apply
				to such device under this paragraph in the same manner as those provisions
				apply to a covered item under paragraph (7).
								(B)Payment for all
				functions of class iii medical mobility devicesIn the case of a
				class III medical mobility device, payment under this paragraph for such device
				shall be made taking into account all functions of such device, consistent with
				section
				1862(n).
								.
					(3)Requirement for
			 face-to-face encounter with a physician and for written
			 prescriptionClause (iv) of section 1834(a)(1)(E) of the
			 Social Security Act (42 U.S.C. 1395m(a)(1)(E)) is
			 amended—
					(A)by adding at the
			 end the following: “In the case of a covered item consisting of a class III
			 medical mobility device (as defined in paragraph (1) of section 1861(ccc)) for
			 a class III medical mobility-device eligible individual (as defined in
			 paragraph (2) of such section), payment may not be made for such item unless a
			 physician (as so defined) has conducted such examination and written such
			 prescription for the item, and after an assessment of such individual has been
			 completed by a health care professional specified in paragraph (3) of such
			 section.”; and
					(B)in the heading,
			 by inserting and class iii
			 medical mobility devices after wheelchairs.
					(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after the date of the enactment of this Act.
			
